Holmes, J.,
dissenting. I dissent from this opinion based upon my commentary in other recent opinions of this court which judicially abolish sovereign immunity. See King v. Williams (1983), 5 Ohio St. 3d 137, 141; Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31, 37-38; Strohofer v. Cincinnati (1983), 6 Ohio St. 3d 118, 126; Dickerhoof v. Canton (1983), 6 Ohio St. 3d 128, 131.
Additionally, here, I must emphatically dissent, in that boards of education have had no statutory authority to purchase liability insurance to insure themselves as corporate bodies against tort liability. R.C. 3313.203(A) only allows a board of education to purchase liability insurance for individuals acting in their official capacities as members of the board or employees of the board.
Also, the Ohio Attorney General has opined that “in the absence of [specific] statutory authority, a board of education has no power to purchase insurance for a liability arising out of risks other than certain ones pertaining *215to the operation of motor vehicles” for which there is specific statutory authorization. 1971 Ohio Atty. Gen. Ops. No. 71-028, at 2-89.
Accordingly, at the very least, this court, in its extension of its policy of abrogation of the doctrine of sovereign immunity to school boards, should do so prospectively only, as should be the application of such abolition in the instance of all governmental entities.
Consequently, I would affirm the judgment of the court of appeals.
Locher, J., concurs in the foregoing dissenting opinion.